Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of amendments to claims and as per applicants requests 

    PNG
    media_image1.png
    23
    287
    media_image1.png
    Greyscale
 and 195 are examined together. 
There was no traversal with regards to groups 1 and 5 and therefore the corresponding claims are withdrawn from consideration.  

Attempts made for compact prosecution can be found in the Interview summary filed 8/22/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-49, 60, 61. 64. 65, 194, 195 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula 5 (herein after formula) , does not reasonably provide enablement for the large number of structural possibilities claimed.  For example, it is not seen wherein the specification enabling disclosure is found for making compounds wherein R13 is other than H or where the compounds are unsymmetrical.  Coupled with other large number of possibilities such as racemates, solvates and isotope!, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds symmetrical and unsymmetrical with large number of substituents rendering the scope of the claims wide that finds little support in the specification.    
Make prong: 
it is not seen wherein the specification enabling disclosure is found for making compounds where in R13 is other than H.  
There is but one speculative compound, Formula XX (see original claim 192) that has R13 other than H.  The specification does not teach how to make this compound.  Likewise, the specification does not teach how to make compounds that are unsymmetrical, that is, there is no disclosure on how to make compounds wherein R12 is not same (at all the 4 positions in the pictured formula).  This is because disclosure with respect to ‘how to make’ is predicated on metathesis reaction pictured at page 85 Scheme A wherein two A3 molecules make the divinylphenylene center portion of claimed formula.  The specification does not teach how to make unsymmetrical compounds or provide citations on where to procure them.  Yes, any compound can be made, and metathesis reaction could be used in a combinatorial fashion, that is with different A3 (containing varying n), but this would entail undue effort to make (fish out) claimed compounds in predictable manner, further in view of the requirement of displacement of Br/I in the said Scheme to arrive at different R14-R17 possibilities.   

Use prong:
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design such as 

    PNG
    media_image2.png
    95
    310
    media_image2.png
    Greyscale

The data presented in Tables at page 120-125 is consistent with the unpredictability in the art noted above.  First of all, the data indicate that structurally similar compounds (such as homologous compounds, see Table 3) show unpredictable ranges in activity.  Compare for example, the last column in Table 3, data for Formula N and Formula W (which differ only by two methylenes).  For example, there is no disclosure how to choose compounds from the laundry list, as limited by claim 194.  No structural guidance is found in the specification which compound would have what activity against which bacteria.  
The specification is also not enabling for 
    PNG
    media_image3.png
    25
    302
    media_image3.png
    Greyscale

of the pictured compounds.  The term ‘isomer’ encompasses large number of possibilities such as geometrical isomers (for example of the double bond), stereoisomers (optical isomers) presumably due to the (varying substituents on the alkyls of formula), positional isomers etc.  Similarly, the term hydrate and solvate (depending on the solvent) encompass large number of possibilities (see below).  Likewise, the term ‘isotope’ would include, 2H, 3H, 13C, C14 (as well as O and S isotopes) positioned anywhere in the pictured formula.  Such compounds cannot be just willed into existence.   Enablement issues with respect to solvate/hydrate are discussed below: The specification does not reasonably provide enablement for making hydrates (or solvate in general) of the claimed compounds. The factors to be considered in making an enablement rejection have been summarized above. In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims. c) There is no working example of any solvate or solvate formed. The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate. 
The analytical data present in Tables at pages 104-114 is revealing in this regard. 
Even though the compounds were isolated from solutions, none of the 1H or 13C data have any indication of the presence of H2O (for hydrate) or 13C signals for (any C based solvents).  
Solvates/hydrates cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 "The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However ... there is no evidence that such compounds exist.., the examples of the '881 patent do not produce the postulated compounds.., there is ... no evidence that such compounds even exist." The same circumstance appears to be true here. There is no evidence that solvates of these compounds actually exist; if they did, they would have formed. Hence, applicants must show that solvates can be made, or limit the claims accordingly. g) The state of the art is that is not predictable whether solvates will form or what their composition will be. In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution. This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry). The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced. In the first paragraph on page 365, West (Solid-State Chemistry and Its Applications, 1984, John Wiley & Sons) says, "it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent". Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal. One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host. In the same paragraph on page 365 West (Solid State Chemistry) explains that it impossible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate. Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate. h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula (I) as well as the presently unknown possibilities of hydrates and solvates embraced by the terms "hydrate" and “solvate”. 

There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities claimed that would have useful properties. There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 47-49, 60, 61. 64. 65, 194, 195 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term ‘alkyl’ (in base claim 47) for example for R14 is inconsistent with commonly understood meaning of the term applicable to the pictured formula.  The term ‘alkyl’ is a monovalent group and thus cannot connect to more than one group.  Dependent claims do not solve the problem of the base claim.  
Correction to ‘alkylene’ is needed to overcome this rejection to be consistent with disclosure. 

Claim 194 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The compounds of the claim are defined with function. The structural make-up of the compounds is unclear.  Organic compounds can be defined with art recognized structural formula or nomenclature, defining with function renders the claim vague.  

Claim 191 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625